DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

CITIZENS FOR THOUGHTFUL GROWTH - WEST PALM BEACH, INC.,
      a Florida not for profit corporation, and NANCY PULLUM,
                               Petitioners,

                                      v.

 THE CITY OF WEST PALM BEACH, a Florida municipal corporation,
and FLAGLER RESIDENTIAL, LLC, a Florida limited liability company,
                       Respondents.

                              No. 4D19-3316

                             [March 11, 2020]

   Petition for writ of certiorari to the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge; L.T. Case
No. 502019CA004619XXXXMBAE.

   Robert J. Hauser of Pankauski Hauser Lazarus PLLC, West Palm
Beach, and John R. Eubanks of Sniffen & Spellman, P.A., West Palm
Beach, for petitioner Citizens for Thoughtful Growth – West Palm Beach,
Inc.

   John R. Eubanks of Sniffen & Spellman, P.A., West Palm Beach, for
petitioner Nancy Pullum.

   K. Denise Haire, Assistant City Attorney of the Office of the City
Attorney, City of West Palm Beach, West Palm Beach, for respondent City
of West Palm Beach.

   Jack J. Aiello, Brian M. Seymour, Christopher P. Benvenuto, and S.
Kaitlin Dean of Gunster, Yoakley & Stewart, P.A., West Palm Beach, for
respondent Flagler Residential LLC.

PER CURIAM.

   Citizens for Thoughtful Growth (“CTG”) (a non-profit “watchdog group”),
and its president Nancy Pullum, petition for a writ of certiorari from a trial
court discovery order. The lawsuit filed by CTG contests development
orders issued by the respondent, City of West Palm Beach, to respondent
Flagler Residential, LLC (“Developer”), permitting the construction of a
high-rise condominium. The order on discovery compels CTG to disclose
the identity, contact information, and property address of all its members
and supporters who would be adversely affected by the development order.
The respondents contend that the information is necessary for them to
investigate the plaintiff’s standing to sue pursuant to section 163.3215,
Florida Statutes (2019). The petitioners contended that disclosure would
violate a right of privacy of its members.

    We grant the petition and quash the order based upon National Rifle
Association of America, Inc. v. City of South Miami, 774 So. 2d 815, 816
(Fla. 3d DCA 2000) (granting certiorari to petitioner National Rifle
Association to quash trial court order compelling production of names and
addresses of members living in Miami for the purpose of determining NRA’s
standing to challenge ordinances; concluding that simply because
association filed action as plaintiffs did not mean the organization waived
the privacy rights concerning members’ names, and noting “[w]e express
no opinion on whether the Associations have, or will be able to establish,
standing. Those issues await consideration in the first instance by the
trial court.”).

WARNER, GROSS and TAYLOR, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2